This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1126

                                     State of Minnesota,
                                        Respondent,

                                              vs.

                                   George Barnard Crooks,
                                         Appellant.

                                     Filed June 20, 2016
                                          Affirmed
                                        Reyes, Judge

                               Hennepin County District Court
                                   File No. 27CR143215

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Lydia Lillalva Lijo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Reyes, Presiding Judge; Ross, Judge; and Tracy Smith,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant argues that his conviction must be reversed because the state failed to

prove beyond a reasonable doubt that he assaulted the complainant. We affirm.
                                         FACTS

       On October 24, 2014, complainant M.F. reported to the police that her boyfriend,

appellant George Barnard Crooks, assaulted her at her home and threatened to kill her.

Appellant was arrested and charged with one count of third-degree assault and one count

of domestic assault.

       M.F. testified to the following at trial. In October 2014, M.F. was working with

sexually exploited and domestic-assault victims and taking classes at Metro State

researching domestic violence. M.F. and appellant had been dating for about two years,

and they were living together in her Minneapolis house, but she was in the process of

moving out of the house. Appellant called M.F. multiple times the day of the incident,

and during one call, he requested that she pick him up. M.F. refused, went home after

work, and watched television in the basement. Upon appellant’s arrival, he went down to

the basement and requested that M.F. take him to the police station because he had been

robbed. M.F. was reluctant and asked him details regarding the location of the station

and parking.

       Appellant became upset, yelled, and paced back and forth upstairs and downstairs.

Appellant went back down to the basement, told M.F. to get her shoes on to leave, and

continued pacing up and down the stairs. When she refused to take appellant, he pushed

her onto the floor, hit and punched her in the head and eye, kicked her, and threw a

stapler at her. M.F. used her hands and arms to block appellant’s blows. He then picked

up an ax and threatened to kill her. He also threatened to urinate on her. Then he

dragged her to the stairs by her shirt and bra straps. M.F. walked upstairs and sat on the


                                             2
love seat. Appellant yelled at and punched M.F. two more times. M.F. again put her

hands up to block his punches. Before appellant could begin a third round of assault,

M.F. jumped up, ran out the house, and yelled for someone to help her and to call 911. A

neighbor called 911. M.F. stayed outside, and appellant went back into the house.

       Police officers arrived about ten minutes later, and M.F. told them what happened.

The officers searched the house for appellant, but he was not there. Shortly thereafter,

M.F.’s adult daughter arrived and identified appellant, who was nearby. The officers

took photographs of M.F.’s injuries, which were admitted at trial. She had a black eye,

broken blood vessels in her eye, swollen hands, a fractured metacarpal bone in her right

hand, multiple bruises on her body, and a shoeprint mark on her face. M.F. received

treatment for the fractured metacarpal bone at the hospital.

       A jury trial was held, and the jury found appellant guilty of both counts. Based on

the third-degree assault conviction, the district court sentenced appellant to twelve

months and one day in prison. This appeal follows.

                                     DECISION

I.     The evidence is sufficient to support appellant’s conviction of third-degree
       assault.

       Appellant argues that the evidence is insufficient to prove that appellant assaulted

M.F. beyond a reasonable doubt. We disagree.

       A person commits third-degree assault by “assault[ing] another and inflict[ing]

substantial bodily harm.” Minn. Stat. § 609.223, subd. 1 (2014). “When assessing the

sufficiency of the evidence, [we] make a [thorough] review of the record to determine



                                             3
whether the evidence and reasonable inferences drawn therefrom, viewed in a light most

favorable to the verdict, were sufficient to allow the jury to reach its verdict.” State v.

Vang, 847 N.W.2d 248, 258 (Minn. 2014) (quotation omitted). The appellate court must

“assume[ ] that the [jury] believed the state’s witnesses and disbelieved any contrary

evidence.” Gulbertson v. State, 843 N.W.2d 240, 245 (Minn. 2014) (first alteration in

original) (quotation omitted). “This is especially true where resolution of the case

depends on conflicting testimony.” State v. Pieschke, 295 N.W.2d 580, 584 (Minn.

1980). A guilty verdict will not be reversed “if, giving due regard to the presumption of

innocence and to the prosecution’s burden of proving guilt beyond a reasonable doubt,

the jury could reasonably have found the defendant guilty of the charged offense.” Vang,

847 N.W.2d at 258 (quotation omitted).

       The supreme court has stated that “determinations of weight and credibility are

within the province of the jury.” Gulbertson, 843 N.W.2d at 246; Gada v. Dedefo, 684

N.W.2d 512, 514 (Minn. App. 2004). Moreover, “a conviction may be based on a single

person’s testimony” or the uncorroborated testimony of a complainant. State v. Cao, 788

N.W.2d 710, 717 (Minn. 2010).

       Viewing the evidence in the light most favorable to the conviction, it was

sufficient for the jurors to reach the verdict that appellant assaulted M.F. based on the

direct evidence of M.F.’s testimony alone. M.F. stated that she and appellant were in a

relationship for approximately two years and were living together. Appellant became

angry because she would not give him a ride. In the basement and upper level of the

house, appellant hit and punched M.F. in the head and eye, kicked her, and threw a


                                              4
stapler at her. While assaulting M.F., appellant threatened to kill her. M.F. used her

arms and hands to protect her head and face from appellant’s blows. M.F.’s testimony

alone is sufficient to support appellant’s conviction.

       Appellant argues that “the state presented no evidence besides M.F.’s testimony

that an assault had occurred in the basement” and that the police “failed to locate or

collect items from the basement including the ax that appellant allegedly held.”

Appellant provides no case law in support of these arguments. State v. Modern

Recycling, Inc., 558 N.W.2d 770, 772 (Minn. App. 1997). Appellant’s conviction can be

upheld based on M.F.’s uncorroborated testimony alone.

       Even though M.F.’s direct testimony alone is sufficient to support the jury’s

verdict, Officer Plys, Doctor Reitsema, and Officer Carpenter corroborated her testimony.

See State v. Halvorson, 506 N.W.2d 331, 335 (Minn. App. 1993) (noting that

complainant’s testimony was sufficient alone, but consistent statements given by her

fiancé, police, and doctor immediately after the crime further corroborated her

statements). Officer Plys testified that he went to M.F.’s house based on an “unknown

trouble call” from a female screaming for help. When Plys arrived, M.F. immediately

told him that her boyfriend assaulted her. Plys observed that M.F.’s face was bruised and

that the back of both of her hands were swollen, and he photographed her injuries. Plys

detained appellant approximately thirty minutes after arriving at M.F.’s house. Appellant

did not appear to have any injuries. Officer Plys’ testimony corroborated M.F.’s

statements. See Cao, 788 N.W.2d at 718 (providing that complainant’s prompt reporting

to police corroborated both her physical condition and the actual crime committed).


                                              5
       Dr. Reitsema, an emergency-room physician, also testified that M.F. informed her

that appellant assaulted her with punches and kicks. M.F. complained of pain to her face

and hands. M.F. had swelling in her hands, some bruising to her arms, legs, face, scalp,

and neck, and a fracture to the metacarpal bone in her hand. Dr. Reitsema opined that the

fracture in M.F.’s hand was due to trauma.

       Finally, Officer Carpenter testified that when M.F. came to the office to file an

order for protection, M.F. told Carpenter that appellant assaulted her because he was

angry at her for refusing to give him a ride and that she had suffered a hand fracture.

Carpenter took additional photographs of M.F.’s injuries including swelling of her face

that looked like a shoe print. Carpenter subsequently went to the jail property room and

took photos of the bottom of the shoes that appellant wore on the day of the assault.

While M.F.’s trial testimony alone was sufficient to prove appellant assaulted her, id., the

complainant’s prior consistent statements to police and the emergency room doctor

immediately after the crime further corroborated her testimony. See Halvorson, 506

N.W.2d at 335.

       Appellant argues that the jury should have believed his testimony, not M.F.’s. But

M.F.’s testimony and the evidence corroborating her account that appellant assaulted her

were sufficient to support the jury’s verdict. Id. at 336 (noting that “[g]iven [the

victim’s] testimony and the corroborating evidence, the evidence was sufficient to

support the jury’s decision to believe [the victim’s] account of the evening rather than

[Halvorson’s] account).




                                              6
       Appellant next argues that “M.F.’s credibility was undermined by her admission

that she was attempting to end the relationship with appellant.” Appellant further attacks

M.F.’s credibility by arguing that repeated exposure to violence against women as part of

her work and studies “improperly influenced her reporting of the events involving

appellant” and that M.F. had a motive to report the assault. But as previously noted, we

defer to the jury’s credibility determinations. Gulbertson, 843 N.W.2d at 246.

       Appellant cites State v. Huss to support his argument that M.F. was unduly

influenced by her repeated exposure to domestic-abuse information. 506 N.W.2d 290

(Minn. 1993). But Huss is inapposite. In that case, a three-year-old minor child was

continually exposed to a “highly suggestive” book “Sometimes It’s OK to Tell Secrets”

and its audio tape for months by her mother “with the express intention of encouraging

the child to state that [her father] had [sexually] abused her.” Id. at 290-93. The child’s

testimony at trial was contradictory and inconsistent with her prior statements. Id. at 292.

The supreme court concluded that there was not sufficient evidence to support the

conviction where the continual use of “Secrets” and its tape “may have caused the child

to imagine the abuse.” Id. at 293.

       Unlike the young child in Huss, M.F. is a competent adult, and, therefore, not

similarly susceptible to the influence of a third party or to literature or research. Nor is

there any indication that M.F.’s testimony was contradictory or inconsistent.1 And there


1
 Appellant makes one brief reference to M.F.’s inconsistent statement regarding past
physical abuse between her and appellant and argues that this inconsistency “further
undermines her credibility.” Appellant cites no law in support of this argument. Modern
Recycling, Inc., 558 N.W.2d at 772. Even if we are to consider his argument, it is

                                              7
is physical evidence here, unlike in Huss. Despite appellant’s own self-serving argument

that M.F. was improperly influenced by her research, the jury “believed the state’s

witnesses and disbelieved any contrary evidence.” Gulbertson, 843 N.W.2d at 245.

       Affirmed.




meritless. Appellate courts defer to the jury’s credibility determinations. Gulbertson,
843 N.W.2d at 246.

                                            8